OFFICE OFTHEAmORNEY                GENERAL      OFTEXAS
                              AUSTIN




iionornblaAlbert J. alteon
county Attorney
Trinity Gouuty
Groveton, Texas
Dear Sir:
                             opinion No. Q-B969
                             Bet Can the OoamlsaAonen' .Gourt
                                  of Trinity Gounty pur6ham
                                 U. 8. Dsfenao Bond~rlth the
                                  pemW      school fund or the

            tOUr   r606llt    lWQl66t   tar   6ll.4QiUiOll   Of   this   DOp6rf-
ment upon the above rtated question has hem rwoited.
            We   quoterrm       your letter a45 iollow8;




            %icoe the interest OCRXJ.'5.Defense Bonds oamot
     be oolleoted anauallp, it is my opinion that thW;Last
     olause in Art. S&34, R&A., rhtoh made in b~llous,.,
     .      only the.iatersstthereon to be u66a and ~erpenbsd
     a&&p,      may~piwhibltthe oourt rmia purehaeing these
     bonde.'
            The permenent eohaol iund~ls provVbd for in
Seotiona e and 6 of Artiole VIII ct the Gonstitutlonof T6xa.8.
section E, Artlole VIII, reads tm fo~llowst
Boaorable Albert Jr liuteon,page 8


            "All funds, lauds and other property horetorore
     set apart and appropriatedfor the BU port ot pub1l.e
     sehoola# all the+lternete seations 0s 1-a rwez’vod by
     the State out of grant6 heretoforemade or that may
     hereafter be made to rallroadaor to other eorporatiens
     of any nature whatsoever2 one-half of the publie dmah
     of the State: and all mma OS money that say ooam to the
     State frolathe sale of any portion oi th?'eam, shall
     oonstitutea perpetual publio aehool fund,.a
             Seotion 0 or iirtiou.3 vxn   Lwdtt lnpart     aa rouar8t
             "All land8 heretotore, or hereafter granted to the
     sersral ccouatles of thiisState for e6uoatiomal purpoaea,
     are or right the property of *ala owatiea ranpeetivol~,
     to whioh th#y w#r# gran$ed,Andytitle thszeto a# te&#d
     in said oountles, and no adr%ree pooaasrionor UaUat$on
     stud1 ever be available agaiusC the title of w      hunty.
     Eaoh county my am11 or dlspoae oi Ite land8 in'wbole.
     orin part, 13.manor to be prariat3a by the 13oraimlssionbm*
     oourt of the county. . . da    wtm, w     tbitp~6wiit
     theeof,   when sold, 0hall be held by uaid.oouatissalono
     ao ‘a trust r0r the betmrit or pub110 #ahtwl# th@reSal
     said prtq&as ~$0be inwbstod ia baa&+.of tlb~+3&41d~6kteo,
     the Btate of Toxa#, or aixuitiarIn'#aiQ S$a*, iw ~3.81     #u#h
     other axwrltlee, and au&$ 8uOh k#atri#tSoa#as may b#
     prasoribedby lawt #nd the sounty .rhallbo vo8panslbLe
     for all lavestmentrr; the interest~thereon,and other
     revenue, eroopt the prlno~lpal #ball b# #Tail+b5# f~%Ir.~
            we think the laIguag# Of S%Otion 6, A%%iOlO VIII,
Ss plain and unaabigucus. It lmys'thtd th% prooeedr IroE the
rala oi mhool landr, whloh Is pormuont school.iyid -or,
are "to be inreefed in bonds of the United St&tea, . . . u&Or
such reetrlationsas may be pmeorlbed by law.",
            That language olearly~seaae~theiti.SouUty lnayitlV*st
ita pennanmt sohool fund in bonds or the United utaaesI ~L00s
(as stated in tho case of BoyrIstunV. Ro6kw&11 Gounty, 84 SO r. aTee)
t&ho~gislature has thrown restriot,ioae a.xouud.th@kl%Yeebanak
me   only language thfitwe,oan find   in the   Btattitea   where* **
Le&slature has said how and whero this sonsy sbwu be invested
j.8 Artiole 2824, Vernoa'e &uuotatmd CirLl SOatuf4B6,
                                                    which wade
es ?ollowsn
     Emorable   Albert     J. Buteon, page 3


                  “.i%Ch   OOinty   5~3)’ s&i        01’ dir;>OSe   Of   h1ld5   granted
          to it i'c;reducatSona1purposes in such manner as nay be
          provided by the cozuzfsslonere ’ Court of suoh oouxty, and
          ttieproceeds of any sue11snle six41 be invested in bonds
          of the Tinted Sates;the State of Texas, the bonds of
          coiinties of the State, an6 the independentor coIp;oou sohool
          distriats,road preeineta,drainage, irrigation,navigation
          and 1~60 di8trlote in thl@ State aad the bonds of inoor-
          pooratedoitioa, and held by wh     oouaty alone ae trusts
          for  the bsneiit of publio fr&a sahools therefn, only the
          interest thereon to be used aud expended annually.a
                  This eeotion reiterator that this aoaoy shall be
     invested in oortaln bond& inoludlns bonds of the United Btate6.
     we do not thiaprthat thi8 is any rortrlotionor llmitatlona6
 :#~ to what United S8ates bond@ may bo bought. We do not think
       that the lart alaUSe Ot Ardl01d S?eBl,  .mpra, i~~entlonedin your
_'L latter,     ilrauy l&aitatronor restriotlonas to the typa of
       Unlted~sbates   bonds that may be bought.   Apgarently it VUJ
       the intentionof the Legfrlature.   that the perataaent sohool
       fund, it80ir, oould not be exrpendea,   but only lnterast thereon
       ooula be mea an&orpen+d.       Therefore, It fs our apinlon
i.,, that the oonusissloaers~+rt say In its dlsoretlon, 16gal4
 ;‘,‘,
       pureha8eU. 8. DofsQse B&ads with the ~sriuanentaehool fund
#b.~ of the oounty.
~,.~.
 :                   Trusting that tb for6gotn.g +lly qntmers your
       l.n&ry* Wb al?*
                                                         Your5 very truly
                                                ATTO2NFX GltlT.8.8
                                                                 OY TSAS

                                                      /&Ji.deu-
                                                BY
                                                                Ardell W.lliams
                                                                      Asslst&nt
     AwaAm